SteuNhageN,
dissenting: The essence of the Commissioner’s determination is that the decedent’s gross estate includes his share of the partnership income for the 18 months after his death. This is contrary to the decision of Bull v. United States, 295 U. S. 247, that “the sums paid his estate as profits earned after his death were not corpus but income received by his executor and to be reckoned in computing income tax.”
When it appears that the so-called “interest in partnership” is but a misnomer for the percentage of posthumous earnings, the taxpayer has demonstrated the Commissioner’s error. The Board, however, postulates the decedent’s interest in an assumed good will of the law firm with an assumed but unknown value and in a lease of unknown value, and adding this to decedent’s percentage interest in furniture, library, and current operating fund, finds that the decedent at the time of his death owned, and by his death transferred to his estate, this percentage interest, the value of which is taken to be not less than the percentage of later profits. .1 think the decision is incorrect.
HaRRON agrees with this dissent.